DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones1 in view of House et al [House] PGPUB 2005/0246390.
Referring to claim 1, Jones teaches the invention comprising:
a display configured to display a progress list screen that lists progress information for each of a plurality of product production lines in a factory, the progress information of each production line being indicative of product production on the line [0059, 0063].
the display being configured to change the display format of a display screen such that part of the menu items is highlighted or execute data processing to perform screen transitioning [0100].
when a first system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a first screen displaying a predetermined one of a plurality of options in a first 
when a second system user selects one of the product production lines for which occurrence of an abnormality or a delay has occurred, the display transits the progress list screen to a second screen displaying a plurality of options that are necessary to check situations of the selected product production line, the second screen being different from the first screen, and the predetermined one of the plurality of options being displayed in a second location different from the first location in the second screen [0007, 0048-0051, 0061 and 0063].
When a first system user selects one of the product production lines for which occurrence of an abnormality or delay has occurred, the predetermined one of the plurality of options having a visual appearance to guide the first system user to preferentially designate the predetermined option in comparison with other options in both the first screen and the second screen [0092].
The visual appearance to guide the first system user to designate the predetermined option in the first screen attracts a gaze of the first system user more than the visual appearance to guide the second system user to designate the predetermined option in the second screen [0007, 0049 and 0091-0092].
In summary, Jones teaches a management system that allows users to view information based on their respective roles using their devices.  It is taught that the provided information can be used by the respective users to troubleshoot problems in production environments as one 
While Jones teaches the invention substantially as claimed above, it is not explicitly taught to display a screen to specify a factory for which the progress list screen is displayed before displaying the progress list.  Rather Jones simply teaches that the system can comprise enterprise management wherein you have multiple facilities in different locations [0034-0035].  House teaches a system for enterprise monitoring and management wherein a user can select the location of the building they wish to view [Fig. 4B, 0041, 0058].  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine both the Jones and House teachings because it would allow a variety of users to select what they wish to view within an enterprise comprising a plurality of remotely located factories and tailor those views according to the user’s role.
Referring to claim 2, Jones teaches authenticating users and their roles by requiring a login process [0050].
Referring to claims 3 and 5, while Jones teaches the invention substantially as claimed above, it is not explicitly taught to update information to present the users both in real time and periodically wherein timestamps are provided with the respective information.  The examiner is taking official notice that real time and periodic monitoring are known in the art as is providing timestamps for the respective monitored information.  It would have been obvious by design choice to include both real time and periodic monitoring in the Jones teaching because both provides means to evaluate operation in the facilities monitored in the Jones reference.  In addition, providing timestamps also provides an additional level of detail so that the users know .
Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue that 1) Jones does not mention a factory for which the progress list screen is displayed and 2) Jones does not mention changing the display format of a display screen such that part of the menu items is highlighted, or executing data processing to perform screen transitions.
Referring to applicants first argument, the Jones teaching exists in a factory setting but applicant is correct that there is no mention of specifying a factory.  The examiner took official notice that selecting between multiple facilities was a well-known concept.  The examiner has since updated the rejection for claim 1 to include the reference to House who shows selecting amongst facilities across different locations and thus the rejection is now Jones in view of House wherein House does in fact teach specifying the facility.
Referring to applicants second argument, Jones explicitly teaches “the role based processor 102 can implement navigational paths for transitions between screens of information and/or controls, where the navigational paths are specific to users’ organizational roles [0100].  It is explicitly stated to include screen transitions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/24/22


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action